DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-13, 15-17, in the reply filed on 6/22/22 is acknowledged.
Claims 14, 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 2019/0022379).

    PNG
    media_image1.png
    423
    730
    media_image1.png
    Greyscale

 	Regarding claims 1-3, 5-7, 15, 16, Foster discloses the same invention as claimed (Figure 7 provided above for example), including an implantable medical lead (abstract) comprising a lead body comprising an interior surface defining a lumen (Figures 3-4), wherein the lead body defines a longitudinal axis (Figures 2, 3), a drive shaft configured to threadably engage the interior surface (Figure 5: driver member 70; Paragraph 56), a torque member configured to rotate the drive shaft around the longitudinal axis (Figure 6: rotatable shaft 56; Paragraphs 53, 61, 65), wherein the drive shaft is configured to translate in a direction substantially parallel to the longitudinal axis when the torque member rotates the drive shaft (Paragraph 68; Figures 3, 7), and one or more tines (Figures 5, 7; Paragraph 55), wherein the one or more tines are configured to at least partially extend out of the lead body when the torque member rotates the drive shaft in a first direction and at least partially retract into the lumen when the torque member rotates the drive shaft in a second direction (Paragraphs 68, 72), wherein the lumen is sized to allow passage of the torque member and at least a portion of the driveshaft therethrough (Figures 3, 4, 7).
 	Regarding claim 4, Foster discloses a torque coil (Paragraphs 53, 68).
 	Regarding claims 8-9, Foster discloses a conductor coupled to the one or more tines and configured to extend through the lumen (Figure 9: conductor 118; Paragraph 75).
 	Regarding claim 12, Foster discloses a proximal lumen opening and distal threaded engagement as recited (Figure 2; Paragraphs 53, 68: stylet enters through a proximal opening).
 	Regarding claims 13, 17, Foster discloses the drive shaft rotates relative to the tines as recited (Paragraph 69: carrier member 72 is rotatably disposed around the driver member 70).
Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foster (US 2020/0114146) shows threadably engaged tines (Figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792